                 Case 20-11835-JTD              Doc 638        Filed 12/11/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    : Chapter 11
                                                          :
GLOBAL EAGLE ENTERTAINMENT                                : Case No. 20-11835 (JTD)
INC., et al.,1                                            :
                                                          : (Jointly Administered)
                    Debtors.                              :
                                                          :
--------------------------------------------------------- x

                     NOTICE OF CUSTOMARY ANNUAL RATE INCREASE

         1.       On August 28, 2020, the Court entered an order [Docket No. 276]

(the “Retention Order”)2 authorizing the Debtors to retain and employ Latham & Watkins LLP

(“L&W”) as their bankruptcy co-counsel.

         2.       This notice is being provided pursuant to paragraph 6 of the Retention Order, which

requires L&W to provide 10 business days’ notice to the Debtors, the U.S. Trustee, and the

Committee before any increase in the hourly rates of L&W professionals.

         3.       L&W’s hourly rates are reviewed and revised from time to time and are subject to

periodic adjustment. In the ordinary course of L&W’s business and in keeping with L&W’s

established billing practices and procedures, L&W’s standard billing rates will be adjusted firm-

wide on January 1, 2021. Specifically, L&W’s standard billing rates that will take effect on


1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
    Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
    Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
    Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
    (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
    Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
    Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
    (9831). The Debtors’ address is 1821 E. Dyer Road, Suite 125, Santa Ana, California 92705.
2
    Capitalized terms used herein but not defined shall have the meanings ascribed to such terms in the Retention
    Order.
              Case 20-11835-JTD        Doc 638     Filed 12/11/20    Page 2 of 3




January 1, 2021 for lawyers and paraprofessionals who may work on matters related to the Chapter

11 Cases will range as follows:

                 Billing Category                                        Range
                      Partners                                      $1,180 to $1,810
                      Counsel                                       $1,150 to $1,580
                     Associates                                      $615 to $1,195
                 Professional Staff                                   $180 to $930
                     Paralegals                                       $240 to $560

Dated: December 11, 2020              YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware
                                      _/s/ Betsy L. Feldman
                                      Michael R. Nestor (No. 3526)
                                      Kara Hammond Coyle (No. 4410)
                                      Betsy L. Feldman (No. 6410)
                                      Rodney Square
                                      1000 North King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 571-6600
                                      Facsimile: (302) 571-1253
                                      Email: mnestor@ycst.com
                                              kcoyle@ycst.com
                                              bfeldman@ycst.com

                                      -and-

                                      LATHAM & WATKINS LLP

                                      George A. Davis (admitted pro hac vice)
                                      Andrew C. Ambruoso (admitted pro hac vice)
                                      Jonathan J. Weichselbaum (admitted pro hac vice)
                                      885 Third Avenue
                                      New York, New York 10022
                                      Telephone: (212) 906-1200
                                      Facsimile: (212) 751-4864
                                      Email: george.davis@lw.com
                                             andrew.ambruoso@lw.com
                                             jon.weichselbaum@lw.com

                                      -and-




                                               2
Case 20-11835-JTD   Doc 638     Filed 12/11/20   Page 3 of 3




                    Ted A. Dillman (admitted pro hac vice)
                    Helena G. Tseregounis (admitted pro hac vice)
                    Nicholas J. Messana (admitted pro hac vice)
                    355 South Grand Avenue, Suite 100
                    Los Angeles, California 90071
                    Telephone: (213) 485-1234
                    Facsimile: (213) 891-8763
                    Email: ted.dillman@lw.com
                           helena.tseregounis@lw.com
                           nicholas.messana@lw.com

                    Counsel for Debtors and Debtors in Possession




                            3
